DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 06 Oct. 2021 (“Response”).  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites (in-part) “wherein the assurance level is determined based on the data and sources of the data including authenticity of the one or more external sources based on the digital signatures.”
The Examiner has carefully reviewed Applicant’s disclosure and cannot locate sufficient written description support for the above noted limitations. The Examiner cannot locate description of an assurance level determined based on “sources of the data including authenticity attesting to the authenticity of the attribute’s source and that the attribute has not been modified or tampered with by using a digital signature, there is not a description of “wherein the assurance level is determined based on the data and sources of the data including authenticity of the one or more external sources based on the digital signatures,” as claimed and interpreted among the surrounding claim language and within the claim as a whole.
Dependent claims 2–10 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 11–20 contain language similar to claims 1–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–20 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the consent for data acquisition including obtaining the data from one or more external sources and from initiating a search on the corresponding user not recite a consent for data acquisition that provides antecedent basis for the claimed “the consent for data acquisition.”
Dependent claims 2–10 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 11–20 contain language similar to claims 1–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–20 are also rejected under 35 U.S.C. § 112 as indefinite.
Claim 1 recites the limitation “performing data acquisition responsive to the consent for data acquisition including obtaining the data from one or more external sources and from initiating a search on the corresponding user device of the second user.”
Claim 1 is indefinite because it is unclear whether “including obtaining the data from one or more external sources and from initiating a search on the corresponding user device of the second user” further limits the “consent for data acquisition” or the “performing data acquisition.”
Dependent claims 2–10 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.

Claim 1 recites “providing the response to the first user with the response including the yes/no answer, the assurance level as a minimum subset or derivative of the data that is required to answer the first request ….”
Claim 1 is indefinite because it is unclear whether “the assurance level” is included in the response, and it is also unclear whether “as a minimum …” refers to both the assurance level and the “yes/no answer.”
Dependent claims 2–10 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 11–20 contain language similar to claims 1–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–20 are also rejected under 35 U.S.C. § 112 as indefinite.
Claim 1 recites (in-part) “… on a server … attesting to an authenticity of the one or more external sources of the at least one attribute and that the at least one attribute has not been modified or tampered with by using digital signatures.” 
One of ordinary skill in this art would understand that “… on a server … attesting … using digital signatures” means to certify by applying “digital signatures” on a server. The above limitation makes clear that two things are being certified or attested to, i.e., (1) “an authenticity of the one or more external sources of the at least one attribute,” and (2) “that the at least one 1 However, the claim does not make clear how digital signatures are used on the server to attest to (1) and (2) noted above, and therefore the metes and bounds of the invention cannot be determined. Furthermore, the specification does not make clear how digital signatures are used on the server to attest to (1) and (2) noted above. Therefore, one of ordinary skill would not understand how to attest to (1) and (2) from the claim itself or from the claim in light of the specification. Accordingly, claim 1 is indefinite because the metes and bounds of “… on a server … attesting to an authenticity of the one or more external sources of the at least one attribute and that the at least one attribute has not been modified or tampered with by using digital signatures” cannot be readily determined by one of ordinary skill in this art. 
Dependent claims 2–10 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 11–20 contain language similar to claims 1–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–20 are also rejected under 35 U.S.C. § 112 as indefinite.
Claim Interpretation
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support his interpretation of the claims. Additionally, these interpretations are only a guide to claim terminology since claim 
interrogate “1. To examine by questioning formally or officially. See Synonyms at ask. 2. Computers To transmit a signal for setting off an appropriate response.” American Heritage Dictionary of the English Language, Fifth Edition. (2011).
attest “2. a. To certify by signature or oath: attest a will. b. To certify in an official capacity.” American Heritage Dictionary of the English Language, Fifth Edition. (2011).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This interpretation is consistent with Applicant’s interpretation of the claims, e.g., Applicant states “claim 1 now requires … attesting, by using digital signatures, to both authenticity of sources and that the attribute has not been modified or tampered with.” (Response 12).